PER CURIAM:
This is an appeal from a decision of the Court of Chancery. The facts and legal issues are thoroughly discussed in the opinion of the Vice Chancellor. New Castle County Education Association v. Board of Education, Del.Ch., 428 A.2d 1165 (1980).
We affirm. The decision of the Board of Education as to the teaching seniority status of electing administrators, as reflected in the resolution, was reasonable and not arbitrary. We agree with the Vice Chancellor that 14 Del.C. § 1401(2) does not require the Board to give a teaching position to electing administrators. Rather, it permits such an assignment by the Board. We also agree that the statute does not prohibit the Board from allowing credit for time spent as an administrator. We express no opinion on whether the collective bargaining agreement between the teachers’ association and the Board can legally effect the seniority status of electing administrators. Assuming that it can, we further agree with the Vice Chancellor that the Board’s decision in this case does not violate the collective bargaining agreement in this case.
The judgment of the Court of Chancery is affirmed.